OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Inasmuch as plaintiff in this case conceded that the property sought to be taxed was properly taxable and did not allege that the tax assessors lacked jurisdiction over the property but, rather, sought only a partial exemption, we agree with the Appellate Division that a declaratory judgment action could not properly be brought upon the facts alleged. (See Sikora Realty Corp. v City of New York, 262 NY 312, 317-318; Young Women’s Christian Assn. v City of New York, 217 App Div 406, 410, affd 245 NY 562.) This is so even though, as our decision in Matter of Manhattan Cable TV Servs., Div. of Sterling Information Servs. v Freyberg (49 NY2d 868 [decided herewith]) demonstrates, the property was, in fact, not subject to taxation. We would note, however, that plaintiff has also commenced a separate tax certiorari proceeding pursuant to article 7 of the Real Property Tax Law, and will, in light of our decision in Manhattan Cable TV (supra), receive relief from taxation in that proceeding.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.